DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations(s): “a housing of a laboratory device” [Claim 17]; “A device comprising a housing” [Claim 33] (figures of instant application only illustrate control element which is intended to be attached to device, however, device and specific features of device, such as the housing, are not illustrated); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claim 19 is objected to because of the following informalities: 
“a side” should read --the side-- (Claim 16 already sets forth a side facing the carrier part);
“a force-fitted manner” should read --the force-fitted manner-- (Claim 16 already sets forth a force-fitted manner).  Appropriate correction is required.

37 CFR 1.75(c) states: "[o]ne or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application.”
	Claim 19 is objected to under 37 CFR 1.75(c) for not further limiting Claims 18/16. Claim 19 recites a receiver on a side facing the carrier part in which the permanent magnet is received in a force-fitted manner, however, Claim 16 already requires a polygon socket at a side facing the carrier part in which the ring magnet is received in a force-fitted manner. As best understood of the Claims in view of the specification of the instant application, the polygon socket and the receiver are the same features defined by two separate, distinct names. However, defining the same feature with a different name within a dependent claim does not further limit the claims from which the dependent claim depends.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Re 29, Claim 29 depends from Claim 28 which has been cancelled. Therefore, Claim 29 does not depend from a previously set forth claim, as required by statute.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-23, 25-26, 30, 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson (US 2010/0265176).
Re 16, 33, Olsson discloses: a device comprising a housing (paragraph [0125], protective boot) and a control element (at least embodiments in figs 1 or 5, portion of 102 disposed outside of protective boot in order to be operated by user; fig 20) arranged outside the housing, the control element comprising: a carrier part (106; 2006) attachable to the housing (paragraph [0125], protective boot) of the device; and a rotary knob (102; 2002), the rotary knob being held at the carrier part, the rotary knob being rotatable about an axis of rotation (paragraph [0127]), the rotary knob being provided with a 4Docket No.: 104440-101Application No.: 16/486,230permanent magnet (112; 2005; paragraph [0116] describes permanent magnet), and the rotary knob additionally being adjustable in an axial direction relative to the carrier part between a non-pressed position and a pressed position, wherein the rotary knob can be returned from the pressed position into the non-pressed position on the basis of a magnetic force acting between the carrier part and the rotary knob (paragraph [0120]); wherein the permanent magnet is configured as a ring magnet (paragraphs [0132], [0134], [0148]; fig 20), and the rotary knob comprises a polygon socket at a side facing the carrier part in which the ring magnet is received in a force-fitted manner (paragraph [0132], cylindrical recess in cross-section perpendicular to axial axis is rectangular; fig 20, in cross section 2012/2010 creates rectangular pocket for receiving 2005 that has polygonal shape; paragraph [0118]; paragraph [0148]).  
Re 17, Olsson discloses: wherein the device housing is a housing (protective boot of paragraph [0125]) of a laboratory device.  
Re 18, Olsson discloses: wherein the rotary knob is fixedly connected to the permanent magnet and the carrier part is provided with an element (104; 2008) attracted by the permanent magnet and composed of a magnetic material.  
Re 19, Olsson discloses: wherein, to establish the fixed connection, the rotary knob (102; 2002) comprises a receiver (107; 2020/2010) on a side facing the carrier part in which the permanent magnet is received in a force-fitted manner (paragraph [0118]; paragraph [0148]).  
Re 20, Olsson discloses: wherein the permanent magnet is insertable into the receiver from an axial direction (fig 2B; fig 20).  
Re 21, Olsson discloses: wherein the receiver is placeable onto the permanent magnet from an axial direction (fig 2B; fig 20).  
Re 22, Olsson discloses: wherein the permanent magnet and the magnetic element are arranged with respect to one another such that the spacing between the permanent magnet and the magnetic element increases on the adjustment of the rotary knob into the pressed position (fig 2B, as 102 is pressed downward, spacing increases in same way as disclosed by instant application; fig 20).  
Re 23, Olsson discloses: wherein the magnetic material is a ferritic steel (paragraph [0145]).  
Re 25, Olsson discloses: wherein the carrier part comprises: a carrier base (106a; fig 20, portion from which cylindrical portion of 2006 extends and receives 2016) attachable to the device housing; and a holding pin (cylindrical portion of 106 that receives 104; cylindrical portion of 2006) that projects from the carrier base in the direction of the rotary knob and onto which the ring magnet is placed (fig 2B; fig 20).  
Re 26, Olsson discloses: wherein a free end of the holding pin is of sleeve shape (fig 2B; fig 20).  
Re 30, Olsson discloses: wherein a magnetic element (104; 2008) or at least a part thereof is arranged at a free end of the holding pin (cylindrical portion of 106 extending from 106a; cylindrical portion of 2006), adjoining the holding pin, in the axial direction, with the ring magnet being arranged between the carrier base (106a; portion of 2006 receiving 2016) of the carrier part and the magnetic element or the part thereof.  
Re 34, Olsson discloses: wherein the control element is attached to the housing in a shape matched or force-fitted manner or with material continuity (paragraph [0125]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-23, 25-27, 29-31, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Bruntz (US 6,288,351) in view of Olsson (US 2010/0265176).
For the following first interpretation of Bruntz, the limitation “polygon” is determined based on a view perpendicular to the axial axis of the device of Bruntz.
Re 16, 33, Bruntz discloses: a device comprising a housing (12) and a control element (30/20) arranged outside the housing (20/30 disposed outside 12), the control element comprising: a carrier part (20) attachable to the housing of the device; and a rotary knob (30), the rotary knob being held at the carrier part (fig 4), the rotary knob being rotatable about an axis of rotation, the rotary knob comprises a polygon socket (hole/bore in 32 that receives 36 has shape of a square, and thus polygon, in view perpendicular to axial direction) at a side facing the carrier part in which the ring (36) is received. 
Bruntz does not disclose: the rotary knob being provided with a 4Docket No.: 104440-101Application No.: 16/486,230permanent magnet, and the rotary knob additionally being adjustable in an axial direction relative to the carrier part between a non-pressed position and a pressed position, wherein the rotary knob can be returned from the pressed position into the non-pressed position on the basis of a magnetic force acting between the carrier part and the rotary knob, wherein the permanent magnet is configured as a ring magnet, and the polygon socket receives the ring magnet in a force-fitted manner.
Olsson teaches: the rotary knob being provided with a 4Docket No.: 104440-101Application No.: 16/486,230permanent magnet (fig 2B, 112; fig 8, 806; fig 20, 2005; fig 30, 2716), and the rotary knob additionally being adjustable in an axial direction relative to the carrier part between a non-pressed 
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Bruntz with: the rotary knob being provided with a 4Docket No.: 104440-101Application No.: 16/486,230permanent magnet, and the rotary knob additionally being adjustable in an axial direction relative to the carrier part between a non-pressed position and a pressed position, wherein the rotary knob can be returned from the pressed position into the non-pressed position on the basis of a magnetic force acting between the carrier part and the rotary knob, wherein the permanent magnet is configured as a ring magnet, and the polygon socket receives the ring magnet in a force-fitted manner; as taught by Olsson, for the purpose of providing a control element that is compact, durable, provides high resolution, provides tactile feedback, eliminates the need for springs or other physically deflected mechanical, and provides a compound movement that can require axial pushing to activate the device as a means of preventing unintended operation of the control element.

    PNG
    media_image1.png
    354
    1055
    media_image1.png
    Greyscale

Re 17, Bruntz further discloses: wherein the device housing is a housing (12) of a laboratory device.  
Re 18, Bruntz in view of Olsson (subsequently referred to as “Bruntz et al”) discloses: wherein the rotary knob (Bruntz, 30; Olsson, fig 2B, 201; fig 20, 2002; fig 31, 2702) is fixedly connected to the permanent magnet (Bruntz, 36 corresponds to permanent magnet within resulting combination; Olsson, fig 2B, 112; fig 20, 2005; fig 30, 2716) and the carrier part (Bruntz, 18/20; Olsson, fig 2B, 106; fig 20, 2006; fig 31, 2710/2708/2714) is provided with an element (Bruntz, 46/48 corresponds to element within resulting combination; Olsson, fig 2B, 104; fig 20, 2008; fig 30, 2704) attracted by the permanent magnet and composed of a magnetic material.  
Re 19, Bruntz et al discloses: wherein, to establish the fixed connection, the rotary knob (Bruntz, 30; Olsson, fig 2B, 201; fig 20, 2002; fig 31, 2702) comprises a receiver (Bruntz, 32; Olsson, fig 2B, 107; fig 20, 2012/2010; fig 31, bottom half of 2702) on a side facing the carrier part in which the permanent magnet is received in a force-fitted manner (Olsson, paragraph [0118], paragraph [0148], paragraph [0138], paragraph [0144]).  
Re 20, Bruntz et al discloses: wherein the permanent magnet is insertable into the receiver from an axial direction (Bruntz, 36 inserted into 32 along axial direction; Olsson, fig 2B; fig 20; fig 31).  
Re 21, Bruntz et al discloses: wherein the receiver is placeable onto the permanent magnet from an axial direction (Bruntz, 36 inserted into 32 along axial direction; Olsson, fig 2B; fig 20; fig 31).  
Re 22, Bruntz et al discloses: wherein the permanent magnet and the magnetic element are arranged with respect to one another such that the spacing between the permanent magnet and the magnetic element increases on the adjustment of the rotary knob into the pressed position (Olsson, fig 2B, as 102 is pressed downward, spacing increases in same way as disclosed by instant application; fig 20; fig 31).  
Re 23, Bruntz et al discloses: wherein the magnetic material is a ferritic steel (Olsson, paragraph [0145]).  
Re 25, Bruntz et al discloses: wherein the carrier part comprises: a carrier base (Bruntz, 18; Olsson, fig 31, 2710/2708/2714) attachable to the device housing (12); and a holding pin (Bruntz, 20, including 24; Olsson, 2714) that projects from the carrier base in the direction of the rotary knob and onto which the ring magnet is placed (Bruntz, 36 corresponds to 2716 of Olsson).  
Re 26, Bruntz et al discloses: wherein a free end of the holding pin is of sleeve shape (Bruntz, figs 3 and 4; Olsson, fig 31).  
Re 27, Bruntz et al discloses: wherein the sleeve-shaped free end of the holding pin comprises flexible snap-in hooks (Bruntz, including 24) to hold the placed-on ring magnet (Bruntz, 36 corresponds to 2716 of Olsson) in a shape matched manner at the 
Re 29, Bruntz further discloses: wherein the sleeve-shaped free end of the holding pin (20, including 24) is provided with a radially outwardly projecting collar (26) and comprises axially outwardly extending slits (fig 3 illustrates separating 24 which requires multiple slits) to form the flexible snap-in hooks.  
Re 30, Bruntz et al discloses: wherein a magnetic element (Bruntz, 46/48 corresponds to magnetic element within resulting combination; Olsson, fig 2B, 104; fig 20, 2008; fig 31, 2704/2725) or at least a part thereof is arranged at a free end of the holding pin (Bruntz, 46/48 at free end of 20/22; Olsson, fig 2B; fig 20; fig 31), adjoining the holding pin, in the axial direction, with the ring magnet being arranged between the carrier base of the carrier part and the magnetic element or the part thereof (Olsson, fig 2B; fig 20; fig 31).  
Re 31, Bruntz et al discloses: wherein a magnetic element comprises a shaft (Bruntz, 48; Olsson, 2725) that carries a head (Bruntz, 46; Olsson, 2704), with the shaft being plugged into a sleeve-shaped free end of the holding pin, and with the head being arranged outside the sleeve-shaped free end of the holding pin (Bruntz, fig 4).  
Re 34, Bruntz et al discloses: wherein the control element is attached to the housing in a shape matched or force-fitted manner or with material continuity (Bruntz, fig 2; Olsson, paragraph [0125]).  
Claim 16-23, 25-27, 29-31, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Bruntz (US 6,288,351) in view of Olsson (US 2010/0265176) and Fukunaga (US 2015/0287557, cited in PTO-892 in Non-Final Rejection dated 2/22/2021).
For the following second interpretation of Bruntz, the limitation “polygon” is determined based on a view parallel to the axial axis of the device of Bruntz.
Re 16, 33, Bruntz discloses: a device comprising a housing (12) and a control element (30/20) arranged outside the housing (20/30 disposed outside 12), the control element comprising: a carrier part (20) attachable to the housing of the device; and a rotary knob (30), the rotary knob being held at the carrier part (fig 4), the rotary knob being rotatable about an axis of rotation, the rotary knob comprises a socket (hole/bore in 32 that receives 36) at a side facing the carrier part in which the ring (36) is received. 
Bruntz does not disclose: the rotary knob being provided with a 4Docket No.: 104440-101Application No.: 16/486,230permanent magnet, and the rotary knob additionally being adjustable in an axial direction relative to the carrier part between a non-pressed position and a pressed position, wherein the rotary knob can be returned from the pressed position into the non-pressed position on the basis of a magnetic force acting between the carrier part and the rotary knob, wherein the permanent magnet is configured as a ring magnet, and the socket is a polygon socket (as viewed along a direction parallel to the axial axis of the device) that receives the ring magnet in a force-fitted manner.
Olsson teaches: the rotary knob being provided with a 4Docket No.: 104440-101Application No.: 16/486,230permanent magnet (fig 2B, 112; fig 8, 806; fig 20, 2005; fig 30, 2716), and the rotary knob additionally being adjustable in an axial direction relative to the carrier part between a non-pressed position and a pressed position, wherein the rotary knob can be returned from the pressed position into the non-pressed position on the basis of a magnetic force acting 
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Bruntz with: the rotary knob being provided with a 4Docket No.: 104440-101Application No.: 16/486,230permanent magnet, and the rotary knob additionally being adjustable in an axial direction relative to the carrier part between a non-pressed position and a pressed position, wherein the rotary knob can be returned from the pressed position into the non-pressed position on the basis of a magnetic force acting between the carrier part and the rotary knob, wherein the permanent magnet is configured as a ring magnet, and the socket receives the ring magnet in a force-fitted manner; as taught by Olsson, for the purpose of providing a control element that is compact, durable, provides high resolution, provides tactile feedback, eliminates the need for springs or other physically deflected mechanical, and provides a compound movement that can require axial pushing to activate the device as a means of preventing unintended operation of the control element.

    PNG
    media_image1.png
    354
    1055
    media_image1.png
    Greyscale

Fukunaga teaches: the socket has the shape of a polygon (see fig 1, 300 has shape of polygon), for the purpose of improving the connection by increasing the torque needed for turning operation which reduces the possibility of erroneous operation (paragraph [0003]).
It has been held that a configuration or shape is a matter of design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to have provided Bruntz with: the socket has the shape of a polygon, as taught by Fukunaga, for the purpose of: improving the connection by increasing the torque needed for turning operation which reduces the possibility of erroneous operation; minimizing the possibility of splitting or breaking the knob; accommodating differently sized and shaped elements, including compensating for irregularities produced during the manufacturing process.
Re 17, Bruntz further discloses: wherein the device housing is a housing (12) of a laboratory device.  
Re 18, Bruntz in view of Olsson and Fukunaga (subsequently referred to as “Bruntz et al”) discloses: wherein the rotary knob (Bruntz, 30; Olsson, fig 2B, 201; fig 20, 
Re 19, Bruntz et al discloses: wherein, to establish the fixed connection, the rotary knob (Bruntz, 30; Olsson, fig 2B, 201; fig 20, 2002; fig 31, 2702) comprises a receiver (Bruntz, 32; Olsson, fig 2B, 107; fig 20, 2012/2010; fig 31, bottom half of 2702) on a side facing the carrier part in which the permanent magnet is received in a force-fitted manner (Olsson, paragraph [0118], paragraph [0148], paragraph [0138], paragraph [0144]).  
Re 20, Bruntz et al discloses: wherein the permanent magnet is insertable into the receiver from an axial direction (Bruntz, 36 inserted into 32 along axial direction; Olsson, fig 2B; fig 20; fig 31).  
Re 21, Bruntz et al discloses: wherein the receiver is placeable onto the permanent magnet from an axial direction (Bruntz, 36 inserted into 32 along axial direction; Olsson, fig 2B; fig 20; fig 31).  
Re 22, Bruntz et al discloses: wherein the permanent magnet and the magnetic element are arranged with respect to one another such that the spacing between the permanent magnet and the magnetic element increases on the adjustment of the rotary knob into the pressed position (Olsson, fig 2B, as 102 is pressed downward, spacing increases in same way as disclosed by instant application; fig 20; fig 31).  
Re 23, Bruntz et al discloses: wherein the magnetic material is a ferritic steel (Olsson, paragraph [0145]).  
Re 25, Bruntz et al discloses: wherein the carrier part comprises: a carrier base (Bruntz, 18; Olsson, fig 31, 2710/2708/2714) attachable to the device housing (12); and a holding pin (Bruntz, 20, including 24; Olsson, 2714) that projects from the carrier base in the direction of the rotary knob and onto which the ring magnet is placed (Bruntz, 36 corresponds to 2716 of Olsson).  
Re 26, Bruntz et al discloses: wherein a free end of the holding pin is of sleeve shape (Bruntz, figs 3 and 4; Olsson, fig 31).  
Re 27, Bruntz et al discloses: wherein the sleeve-shaped free end of the holding pin comprises flexible snap-in hooks (Bruntz, including 24) to hold the placed-on ring magnet (Bruntz, 36 corresponds to 2716 of Olsson) in a shape matched manner at the carrier part and can be radially compressed (Bruntz, column 2, lines 50-56) to enable a placing on of the ring magnet.  
Re 29, Bruntz further discloses: wherein the sleeve-shaped free end of the holding pin (20, including 24) is provided with a radially outwardly projecting collar (26) and comprises axially outwardly extending slits (fig 3 illustrates separating 24 which requires multiple slits) to form the flexible snap-in hooks.  
Re 30, Bruntz et al discloses: wherein a magnetic element (Bruntz, 46/48 corresponds to magnetic element within resulting combination; Olsson, fig 2B, 104; fig 20, 2008; fig 31, 2704/2725) or at least a part thereof is arranged at a free end of the holding pin (Bruntz, 46/48 at free end of 20/22; Olsson, fig 2B; fig 20; fig 31), adjoining the holding pin, in the axial direction, with the ring magnet being arranged between the 
Re 31, Bruntz et al discloses: wherein a magnetic element comprises a shaft (Bruntz, 48; Olsson, 2725) that carries a head (Bruntz, 46; Olsson, 2704), with the shaft being plugged into a sleeve-shaped free end of the holding pin, and with the head being arranged outside the sleeve-shaped free end of the holding pin (Bruntz, fig 4).  
Re 34, Bruntz et al discloses: wherein the control element is attached to the housing in a shape matched or force-fitted manner or with material continuity (Bruntz, fig 2; Olsson, paragraph [0125]).  
Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive.
Re 16, 33, Applicant argues: that Olsson does not disclose “wherein the permanent magnet is configured as a ring magnet, and the rotary knob comprises a polygon socket at a side facing the carrier part in which the ring magnet is received in a force-fitted manner” because the “cross section” cited by the Examiner is perpendicular to the cross-section defining the polygonal shape of the polygon socket as meant in the sense of the present application; that the limitation “facing” requires the cross section that is facing the carrier part to have the polygonal cross section, and that within Olsson, the cross section that is facing the carrier part (2006) is circular.
In response to Applicant’s arguments, the limitation reads “the rotary knob comprising a polygon socket at a side facing the carrier part” which defines the side as part of the rotary knob itself, and differentiates that specific side as the side that faces not establish a specific datum for any particular view for determining the required shape of a polygon. Claim 19 includes the limitation “the rotary knob comprises a receiver on a side facing the carrier part” which is essentially identical to the limitation in Claims 16/33, though Claim 19 does not contain any limitation further defining the shape of the receiver (which is the same feature as the socket). Claim 19 uses the limitation “on a side facing the carrier part” to exclusively define the position of the receiver within the device, and thus it is clear that the limitation “facing” refers to the position of the socket/receiver within the device as opposed to a view for determining the cross-sectional shape. Furthermore, Claims 20/21 include directional modifiers of along the axial direction, which demonstrates that when the claims unequivocally intend for directionality to matter, the claims are constructed to unequivocally recite that directionality. Claims 16/33 do not contain any directional modifiers for determining the view for determining the shape of the socket, and thus Applicant’s argument that the limitation “facing” requires the socket to appear to have a polygon shape when viewed along an axis aligned with the “facing” direction of the rotary knob of the device is not persuasive.
Each of the socket and the carrier part within the claims and the prior art are three-dimensional features that can face each other in multiple ways. Even if the claims were read to require the cross-sectional shape of the socket itself facing the carrier part to have the polygon shape (which, as demonstrated above, the claims do not), Olsson 

    PNG
    media_image2.png
    456
    771
    media_image2.png
    Greyscale
  
While Applicant argues that the “cross section” cited by the Examiner is perpendicular to the cross-section defining the polygonal shape of the polygon socket In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If the directionality for determining the cross-sectional shape of the socket is critical to the claims and to Applicant, it is suggested for Applicant to explicitly recite the view being parallel to the axial axis of the device. However, Applicant’s attention is drawn to Fukunaga (US 2015/0287557) and Tinnerman (US 2,190,577) which each discloses a socket having a polygonal shape along a direction parallel to the axial axis of the rotary knob, and Applicant’s attention is drawn to the rejection over the second interpretation of Bruntz as set forth above, which was provided in the interest of compact prosecution for Applicant. For example, even though the limitations do not require the specificity that Applicant is arguing for, it is not clear that reciting that specificity is allowable, however, providing the rejection over the second interpretation of Bruntz now allows Applicant to consider whether or not amending the claims to require the specificity that Applicant is arguing for is something that Applicant wants to pursue and to address issues within 35 USC 103 obviousness related to potential amendments involving the specificity that Applicant is arguing for.
Re 16, 33, Applicant argues that Olsson does not disclose a “force-fit” (interference fit) between the rotary knob and the magnet.
In response to Applicant’s arguments, the limitation “press fitted” is capable of construction as a structural limitation (see MPEP 2113) because one of ordinary skill in fits over the magnet (112) and is prevented from slipping relative to the magnet by snap-over force. One of ordinary skill in the art recognizes that the snap-over force disclosed by Olsson creates a dimensional difference and interference that retains the magnet within the socket, which is the specific structure implied by the limitation “force-fit.” Ultimately, Olsson discloses a snap-over force that fits the magnet to the socket and thus a “force-fit,” which reads on the limitation. Paragraph [0148] also discloses a snap-fit while paragraphs [0138], [0144] explicitly use the term “press-fit.” Therefore, Olsson discloses a “force-fit,” and thus Applicant’s arguments are not persuasive. 
Re 16, 33, Applicant argues that Bruntz does not disclose “the rotary knob comprises a polygon socket at a side facing the carrier part in which the ring magnet is received in a force-fitted manner” for the same reasons that Olsson does not disclose the limitation.
Bruntz discloses the limitation for the same reasons that Olsson discloses the limitations, specifically that Claims 16/33 do not explicitly define the specific view for determining the polygonal cross-section, and that the socket of Bruntz has a polygonal cross-section when view along a radial direction perpendicular to the axial axis of the rotary knob.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tinnerman (US 2,190,577) discloses: the socket has a polygonal cross section (cross-section of 20 is the shape of a polygon when viewed along axial axis), for the purpose of: minimizing the possibility of splitting or breaking the knob (column 2, lines 8-11); accommodating differently sized and shaped elements, including compensating for irregularities produced during the manufacturing process (column 4, lines 38-51)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656     

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656